Citation Nr: 1328860	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-47 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis. 

2.  Entitlement to an increased rating in excess of 10 percent for allergic fungal sinusitis with nasal polyposis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to August 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for allergic rhinitis and assigned a noncompensable evaluation and continued the 10 percent disability evaluation for allergic fungal sinusitis with nasal polyposis. 

In April 2012, the Veteran presented testimony before an Acting Veterans Law Judge, who is no longer employed by the Board.  In a February 2013 letter, the Veteran was notified of this situation and given the option to request another hearing.  In March 2013, the Veteran responded that she did not want another hearing.  Therefore, the Board may proceed with this matter. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

During her April 2012 hearing, the Veteran testified that both of her disabilities had increased in severity since she was examined in April 2012.  As to her rhinitis, she indicated that received weekly shots, took prednisone, used an inhaler, and woke up sneezing with itchy eyes.  With regard to sinusitis, the Veteran asserted that she had constant running of her sinuses, sneezing, and headaches.  The United States Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current levels of disability are at issue and the evidence indicates a possible worsening of symptoms, a contemporaneous examination of the Veteran's allergic rhinitis and allergic fungal sinusitis with nasal polyposis is necessary to accurately assess her disability picture. 

She also reported that she receives treatment through Darnall Army Hospital and submitted records from that facility dated in that same month.  She also reported treatment at the Darnall Army Hospital emergency room in 2011.  While records dated in 2011 were submitted, they appear to be scheduled otorhinolaryngology appointments.  On remand, the Veteran should be asked to clarify whether there are any additional records that have not yet been submitted, including emergency department records.  
    
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide or identify any additional records that are relevant to her claim, including any potentially outstanding Darnall Army Hospital emergency department records dated in 2011. 
 
If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the current severity and effect of her allergic rhinitis and allergic fungal sinusitis with nasal polyposis.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  

In addition to objective test results, the examiner should address for rhinitis whether the Veteran has:

a) polyps, and/or 
b) greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.
      
The examiner should address for sinusitis whether the Veteran: 

a) has incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, and if so the number of such episodes per year; 
b) has non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, and if so the number of such episodes per year; 
c) has had radical surgery with chronic osteomyelitis, or; 
d) has near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Note: an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


